DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data: 
Parent Data
17476543, filed 09/16/2021 claims foreign priority to 2020-156882, filed 09/18/2020. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a customizing section” (claims 9 and 10), “a processing executing section" (claims 9 and 10) and “a display section" (claims 9 and 10) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “receives a customization instruction” (claims 9 and 10), “executes the processing” (claims 9 and 10) and “displays” (claims 9 and 10), without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification, referenced by the PGPUB, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•	“a customizing section” – Specification [19] – It appears that the corresponding structure is processor 10.
•	“a processing executing section" – Specification [19] – It appears that the corresponding structure is processor 10.
•	“a display section" – Specification [19] – It appears that the corresponding structure is user interface 30.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Grodsky et al (US 2012/0140251) in view of Kumar et al (US 11087700).
Regarding claim 1, Grodsky et al discloses printing method (fig. 1, document processing method for printing image, [0041]-[0043]) comprising: 
a customizing step of receiving a customization instruction of an administrator and customizing a printing screen (user customizes screen layout, [0041]-[0042]); 
a printing step of performing printing in response to reception of a printing start instruction (user selects print job to print, [0041]-[0043]); and 
a displaying step of displaying the customized printing screen during the printing step (showing the customized screen layout 605 for printing when printing, [0041]-[0043]), wherein 
Grodsky et al does not specifically disclose concept of in the displaying step, at least one of a plurality of printing screens including the customized printing screen is automatically selected and displayed depending on a status in the printing step.
However, Kumar et al specifically teaches concept of in the displaying step, at least one of a plurality of printing screens including the customized printing screen is automatically selected and displayed depending on a status in the printing step (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of in the displaying step, at least one of a plurality of printing screens including the customized printing screen is automatically selected and displayed depending on a status in the printing step of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 2, Grodsky et al discloses printing method, further comprising a managing step of managing whether a user confirms or does not confirm the customized printing screen (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
Grodsky et al does not specifically disclose concept of in displaying the step, a screen unconfirmed by the user is displayed with priority over a screen confirmed by the user, depending on a confirmation status of the user for the customized printing screen.
However, Kumar et al specifically teaches concept of displaying the step, a screen unconfirmed by the user is displayed with priority over a screen confirmed by the user, depending on a confirmation status of the user for the customized printing screen (at least one of the plurality of printing screens 20 and 120 is not selected when user selects at one of the plurality of printing screens 20 and 120 is selected, based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of displaying the step, a screen unconfirmed by the user is displayed with priority over a screen confirmed by the user, depending on a confirmation status of the user for the customized printing screen of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 3, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
the managing step includes selecting, by the administrator, whether or not to repeatedly display the customized printing screen (system determines whether to display user customized screen layout for printing, [0020]-[0022], [0031]-[0033], [0041]-[0042]), and 
Grodsky et al does not specifically disclose concept of in the displaying step, when it is selected to repeatedly display the customized printing screen, the customized printing screen is displayed even if the user confirms the customized printing screen, and when it is selected not to repeatedly display the customized printing screen, the customized printing screen is not displayed if the user confirms the customized printing screen.
However, Kumar et al specifically teaches concept of in the displaying step, when it is selected to repeatedly display the customized printing screen, the customized printing screen is displayed even if the user confirms the customized printing screen, and when it is selected not to repeatedly display the customized printing screen, the customized printing screen is not displayed if the user confirms the customized printing screen (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, where at least one of the plurality of printing screens 20 and 120 is not selected when user selects at one of the plurality of printing screens 20 and 120 is selected, based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of in the displaying step, when it is selected to repeatedly display the customized printing screen, the customized printing screen is displayed even if the user confirms the customized printing screen, and when it is selected not to repeatedly display the customized printing screen, the customized printing screen is not displayed if the user confirms the customized printing screen of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 4, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
in the managing step, an attribute is changed to indicate a screen confirmed by a user in response to a cumulative display time of the screen unconfirmed by the user reaching a threshold value or exceeding the threshold value (modification on the screen is used by user as part of a cumulative last minute change on the screen, [0029]).

Regarding claim 5, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
in the managing step, an attribute is changed to indicate a screen confirmed by a user in response to a continuous display time of the screen unconfirmed by the user reaching a threshold value or exceeding the threshold value (modification on the screen is used by user as part of a continuous last minute change on the screen, [0029]).

Regarding claim 6, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
in the managing step, an attribute is changed to indicate a screen confirmed by a user in response to an operation indicating user confirmation (modification on the screen is used by user based on user modify document on the screen as part of a cumulative last minute change on the screen, [0029]).

Regarding claim 7, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
Grodsky et al does not specifically disclose concept of in the displaying step, a screen to be displayed is selected according to an estimated time required for printing.
However, Kumar et al specifically teaches concept of in the displaying step, a screen to be displayed is selected according to an estimated time required for printing (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of in the displaying step, a screen to be displayed is selected according to an estimated time required for printing of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 8, Grodsky et al discloses printing method (method of determining whether user customizes screen layout for printing, [0041]-[0042]), wherein 
Grodsky et al does not specifically disclose concept of in the displaying step, another printing screen is displayed in response to an operation of a user performed during the display of the customized printing screen.
However, Kumar et al specifically teaches concept of in the displaying step, another printing screen is displayed in response to an operation of a user performed during the display of the customized printing screen (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of in the displaying step, another printing screen is displayed in response to an operation of a user performed during the display of the customized printing screen of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 9, Grodsky et al discloses information processing system comprising (fig. 1, document processing system for printing image comprising, [0041]-[0043]): 
a customizing section that receives a customization instruction of an administrator and customizes an executing screen of processing (user customizes screen layout, [0041]-[0042]); 
a processing executing section that executes the processing in response to reception of an execution start instruction (user selects print job to print, [0041]-[0043]); and 
a display section that displays the customized executing screen during the execution of the processing (showing the customized screen layout 605 for printing when printing, [0041]-[0043]), wherein 
Grodsky et al does not specifically disclose concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing.
However, Kumar et al specifically teaches concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Regarding claim 10, Grodsky et al discloses non-transitory computer-readable storage medium storing a control program, the control program causing a computer to function as (user customizes screen layout, would be obvious to have non-transitory computer-readable storage medium storing a control program, the control program causing a computer to function as [0041]-[0042]): 
a customizing section that receives a customization instruction of an administrator and customizes an executing screen of processing (user customizes screen layout, [0041]-[0042]); 
a processing executing section that executes the processing in response to reception of an execution start instruction (user selects print job to print, [0041]-[0043]); and 
a display section that displays the customized executing screen during the execution of the processing (showing the customized screen layout 605 for printing when printing, [0041]-[0043]), wherein 
Grodsky et al does not specifically disclose concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing.
However, Kumar et al specifically teaches concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing (system selects at least one of the plurality of printing screens 20 and 120 including the adjusted screen 20 is automatically selected and displayed based on the lighting conditions, Col. 7 lines 48-67 and col. 8 lines 1-37)
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Grodsky et al with concept of display section automatically selects and displays at least one of a plurality of executing screens including the customized executing screen depending on an executing status of the processing of Kumar et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve image enhancement on a digital display device, (Kumar et al, col. 1 lines 7-9)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/           Primary Examiner, Art Unit 2677